Name: Decision No 1/99 of the Joint Committee established under the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community of 23 February 1999 as regards the adoption of the rules of procedure of the ECSC- Turkey Joint Committee
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  Europe;  European construction
 Date Published: 1999-03-13

 Avis juridique important|21999D0313(01)Decision No 1/99 of the Joint Committee established under the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community of 23 February 1999 as regards the adoption of the rules of procedure of the ECSC- Turkey Joint Committee Official Journal L 066 , 13/03/1999 P. 0030 - 0032DECISION No 1/99 OF THE JOINT COMMITTEE ESTABLISHED UNDER THE AGREEMENT BETWEEN THE EUROPEAN COAL AND STEEL COMMUNITY AND THE REPUBLIC OF TURKEY ON TRADE IN PRODUCTS COVERED BY THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY of 23 February 1999 as regards the adoption of the rules of procedure of the ECSC-Turkey Joint Committee (1999/192/ECSC)THE JOINT COMMITTEE,Having regard to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, and in particular Articles 14, paragraph 3 thereof, and 19,HAS DECIDED AS FOLLOWS:Article 1 Membership 1. The Contracting Parties shall designate their representatives in the ECSC-Turkey Joint Committee, hereinafter referred to as the 'Committee`. A member of the Committee who is prevented from attending a meeting may arrange to be represented.2. The representatives thus designated may be accompanied by officials who assist them. The number of such officials may be decided upon by the Committee. The Committee may decide to invite other persons to attend its meetings as observers.3. Meetings of the Committee shall not be public unless the Committee decides otherwise.Article 2 Offices 1. The office of chairman of the Committee shall be held alternately, for a period of a year, by the representative of the Community, i.e. the Commission of the European Communities, and the representative of the Republic of Turkey. The first period shall begin on the date of the first Committee meeting.2. All secretarial functions for the Committee shall fall within the responsibility of the Chairman-in-office.3. A representative of the Commission of the European Communities and a representative nominated by Turkey shall act jointly as the Secretaries of the Committee.Article 3 Meetings 1. The Committee shall meet once a year. In urgent circumstances, the Contracting Parties may hold extraordinary sessions. Requests by either of the Parties for such meetings shall be addressed to the Chairman-in-office. The Chairman shall convene a meeting of the Committee within ten days of receipt of a request for an extraordinary meeting, unless otherwise agreed with the requesting Contracting Party.2. The Chairman shall draw up a provisional agenda for each meeting. The invitation to the meeting and the provisional agenda shall be forwarded to the addressees referred to in Article 9 not later than seven days before the meeting. The provisional agenda shall be accompanied by all necessary working documents.3. The time limit laid down in paragraph 2 shall not apply with regard to urgent meetings convened in accordance with paragraph 1.4. The agenda shall be adopted by the Committee at the beginning of each meeting. The Committee may decide to include in the agenda an item that does not appear on the provisional agenda. An item for which a meeting has been requested in accordance with paragraph 1 must be entered on the agenda.Unless otherwise agreed by the Parties, each session of the Committee shall be held alternately in Brussels and Ankara at a date agreed by both Parties.Article 4 Expenses 1. The Community and the Republic of Turkey shall each defray the expenses they incur by reason of their participation in the meetings of the Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.2. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpretation or translation into or from Turkish, which shall be borne by the Republic of Turkey.3. Other expenditure relating to the material organisation of meetings shall be borne by the Party that hosts the meeting.Article 5 Written procedures In urgent cases, the Committee may adopt decisions or recommendations by written procedure.Article 6 Minutes 1. Draft minutes of each meeting of the Committee shall be drawn up by the two Secretaries under the Chairman's responsibility within three days of the meeting.2. The minutes shall, as a general rule, indicate in respect of each item on the agenda:- documents submitted to the Committee,- statements, the entry of which has been requested by a Contracting Party,- the decisions and recommendations taken, the statements agreed upon and the conclusions adopted by the Committee.3. The text of decisions and recommendations adopted by the Committee shall be annexed to the minutes.4. The draft minutes shall be submitted to the Committee for approval.5. The adopted minutes shall be signed by the Chairman-in-office at the time of their adoption and by the two Secretaries of the Committee and shall be forwarded to the addresses referred to in Article 9.Article 7 Acts 1. Committee Acts shall be adopted by common agreement and signed by the Chairman-in-office at the time of their adoption and by the two secretaries of the Committee.2. Committee decisions and recommendations shall be entitled 'Decision` or 'Recommendation`, followed by a serial number, by the date of their adoption and by a reference to their subject matter.3. Copies of all decisions and recommendations shall be forwarded by the Chairman to the addresses referred to in Article 9.4. Each Party may decide on the publication of decisions and recommendations of the Committee in its respective official publication.Article 8 Languages Committee decisions and recommendations shall be adopted in the official languages of the Community and in Turkish.Article 9 Addresses 1. All decisions and recommendations made by the Committee in accordance with these Rules of Procedure shall also be addressed to the Commission of the European Communities, the Permanent Representations of the Member States to the European Union and to the Permanent Representation of Turkey to the European Union.2. Correspondence for the Committee shall be addressed to its Chairman.Article 10 Subordinate bodies The Committee may decide to set up permanent and/or temporary sub-committees or working groups as it considers necessary to assist it in accomplishing its tasks pursuant to such rules and procedures as the Committee shall lay down. The sub-committees and working groups shall report to the Committee.Article 11 Contact Group 1. The Contact Group established under Article 19 of the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the ECSC Treaty shall be composed of representatives of both Parties. If both Parties agree that it would be appropriate, representatives of the coal and steel industries shall be invited to meet in parallel to the Contact Group and to report to it on the result of their discussions.2. The chairmanship of the Contact Group shall be held alternately by a representative of the Commission of the European Communities and a representative of Turkey.3. Unless either Party requests that they take place within the Committee, discussions on matters arising out of the functioning of the Agreement shall initially take place within the Contact Group.4. The Contact Group shall report to the Committee.5. The Contact Group shall meet at least once a year, alternately on the territories of each Party.Article 12 Confidentiality Without prejudice to other applicable provisions, the work of the Committee and the Contact Group shall be covered by the obligation of professional secrecy, except insofar as the Committee decides otherwise.Article 13 This Decision shall take effect on the date of its adoption.Article 14 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 23 February 1999.By the ECSC-Turkey Joint CommitteeThe ChairmanSalvatore SALERNO